Case 2:21-cv-10238-WJM-AME Document 8-9 Filed 07/12/21 Page 1 of 2 PageID: 474




 David Jay, Esq.
 Richard A. Edlin, Esq.
 Jaclyn DeMais, Esq.
 GREENBERG TRAURIG, LLP
 500 Campus Drive, Suite 400
 Florham Park, New Jersey 07932
 Telephone: (973) 360-7900
 Facsimile: (973) 301-8410
 Attorneys for Samsung Electronics America, Inc.


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 JEAN VASADI, DANIELLE MOYER,                  Civil Action No. 2:21-cv-10238
 JOSH SHEPHERD, LINDSEY                        (WJM)(AME)
 STONEBRAKER, GREG TREACY,
 SCOTT TEITSCH, JEFFREY TAYLOR,
 ETHAN GALLOWAY, RIDGE BERRY,
 JUSTIN JONES, ANNA KING, SCOTT                                ORDER
 KING, GORDON FRIEND, LAURA
 LUCA, JOSE RODRIGUEZ, SAMUEL
 SMITH, AMBER O’CONNOR, JUSTIN
 O’CONNOR, LOGAN MCQUILLEN and
 CHARLES REGNA, individually and on
 behalf of all others similarly situated,

                  Plaintiffs,

             v.

 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                  Defendant.

       THIS MATTER having been brought before the Court upon the motion of

 Greenberg Traurig, LLP, counsel for defendant Samsung Electronics America, Inc.

 (“SEA”), seeking an order pursuant to 9 U.S.C. §§ 3-4, to compel the arbitration of
Case 2:21-cv-10238-WJM-AME Document 8-9 Filed 07/12/21 Page 2 of 2 PageID: 475




 Plaintiffs’ claims and stay this litigation; and the Court having considered the

 pleadings and other papers on file, the argument of counsel, and for good cause

 shown;

       IT IS on this ________ day of _______________ 2021, ORDERED that:

       1.     SEA’s motion to stay this action and to compel arbitration is

       GRANTED; and

       2.     This Action is STAYED pending resolution of any arbitration initiated

       by Plaintiffs.


                                       ____________________________________
                                            William J. Martini, U.S.D.J.
